Exhibit 10.4

RESTRICTIVE COVENANT AGREEMENT

As provided for under that certain employment agreement by and between WMIH
Corp. (the “Company”) and William Gallagher (“Executive”), made as of May 15,
2015 (as amended, the “Employment Agreement”), upon the consummation of a
Qualifying Acquisition (as defined in the Employment Agreement), and in
consideration for the rights and benefits provided to Executive under the
Employment Agreement, Executive agrees to abide by all of the terms and
conditions of this restrictive covenant agreement (the “Agreement”). Executive
acknowledges and agrees that this Agreement, and the terms and conditions
herein, are material terms of Executive’s employment relationship with the
Company, and that the Company would not have hired Executive and entered into
the Employment Agreement but for Executive’s execution of, and compliance with,
this Agreement.

1.    Confidential Information.

(a)    Executive acknowledges and agrees that Executive is bound by certain
covenants not to disclose or use Confidential Information (as defined in the
Employment Agreement) as provided for in the Employment Agreement.

(b)    Notwithstanding anything in this Agreement or the Employment Agreement to
the contrary, in accordance with the Defend Trade Secrets Act, 18 U.S.C. §
1833(b), and other applicable law, nothing in this Agreement, the Employment
Agreement, or any other agreement or policy shall prevent Executive from, or
expose Executive to criminal or civil liability under federal or state trade
secret law for, (i) directly or indirectly sharing any Company Entity’s (as
defined below) trade secrets or other Confidential Information (except
information protected by any Company Entity’s attorney-client or work product
privilege) with an attorney or with any federal, state, or local government
agencies, regulators, or officials, for the purpose of investigating or
reporting a suspected violation of law, whether in response to a subpoena or
otherwise, without notice to the Company Entities, or (ii) disclosing trade
secrets in a complaint or other document filed in connection with a legal claim,
provided that the filing is made under seal. Further, nothing herein shall
prevent Executive from discussing or disclosing information related to
Executive’s general job duties or responsibilities and/or regarding employee
compensation. Executive also may disclose Confidential Information as required
in response to a subpoena or other legal process, in accordance with the terms
and procedures set forth in Paragraph 2, below.

(c)    For purposes of this Agreement, (i) “Affiliate” means, with respect to
any Person, all Persons controlling, controlled by, or under common control with
such Person; (ii) “Company Entities” means, collectively, the Company and each
and all of its Affiliates; (iii) “Company Parties” means, collectively, each and
all of the Company Entities and each and all of their respective principals,
members, officers, directors, employees, representatives, agents, partners,
consultants, contractors, fiduciaries, representatives, and agents; and (iv)
“Person” means any individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, or any other legal entity.



--------------------------------------------------------------------------------

2.    Legal Process. Except as provided in Paragraph 1, above, Executive agrees
that in the event Executive is served with a subpoena, document request,
interrogatory, or any other legal process that will or may require Executive to
disclose any Confidential Information, whether during Executive’s employment or
thereafter (regardless of whether Executive resigns or is terminated, or the
reason for such resignation or termination), Executive will immediately notify
an officer of the Company of such fact, in writing, and provide a copy of such
subpoena, document request, interrogatory, or other legal process, unless such
subpoena, document request, interrogatory, or other legal process (i) is from a
court or governmental agency, and (ii) explicitly prohibits Executive from doing
so.

3.    Non-Competition. As a further material inducement for the Company to
employ Executive under the Employment Agreement, Executive agrees that during
the period commencing on the Effective Date (as defined in the Employment
Agreement) and ending on the date that is twelve (12) months after the Date of
Termination (as defined in the Employment Agreement) (such period, the
“Restricted Period”), Executive shall not, without the express written consent
of a duly authorized officer of the Company (which consent may be granted or
withheld in any such officer’s sole and absolute discretion), directly or
indirectly: (a) advise or participate in the management of any Competing
Business (as defined below); (b) act as a partner, member, or employee of any
Competing Business; (c) act as a manager, advisor, or consultant to any
Competing Business; (d) establish or organize (whether alone or with others) any
Competing Business; or (e) be associated in any way with any Competing Business
in any other relationship or capacity; provided, however, that nothing in this
Agreement shall preclude Executive from investing Executive’s personal assets in
the securities of any Competing Business if such securities are (i) traded on a
national stock exchange or on the over-the-counter market and if such investment
does not result in Executive beneficially owning, at any time, more than five
percent (5%) of the publicly-traded equity securities of such Competing
Business, or (ii) not traded on a national stock exchange or on the
over-the-counter market if such investment is as a passive investor and such
investment does not result in Executive beneficially owning, at any time, more
than five percent (5%) of any class of equity securities of such Competing
Business. As used in this Agreement, “Competing Business” means the business of
reinsuring mortgage insurance policies.

4.    Non-Solicitation. Executive agrees that during the Restricted Period,
Executive shall not, without the prior written consent of a duly authorized
officer of the Company (which may be granted or withheld in any such officer’s
sole and absolute discretion), directly or indirectly, whether on behalf of or
for the benefit of Executive or any other Person, whether as an employee,
principal, partner, owner, officer, director, individual, member, consultant,
contractor, volunteer, representative, agent, or in any other capacity
whatsoever, and whether or not for compensation:

(a)    (i) solicit, induce, or encourage the resignation or termination of, or
attempt to solicit, induce, or encourage the resignation or termination of, any
employee, contractor or consultant of the Company; (ii) interfere, or attempt to
interfere, in any way with the relationship between the Company, on the one
hand, and any of its employees, contractors or consultants on the other hand; or
(iii) solicit, hire, recruit, employ, engage, or retain; or allow Executive’s
name to be used in connection with the solicitation, hiring, recruiting,

 

2



--------------------------------------------------------------------------------

employing, engaging, or retention of, any Person who as of such date, or at any
time during the twelve (12) months preceding such date, is or was an employee,
contractor or consultant of the Company; or

(b)     (i) (A) solicit any Person that is a customer or supplier of the Company
or was a customer or supplier of the Company at any time during the twelve
(12) months preceding such date (collectively, a “Protected Client”), or
(B) accept, participate in accepting, or aid, assist, or direct anyone in
procuring or accepting, any business from any Protected Client; or
(ii) interfere with, diminish, appropriate, seize, solicit, divert, or usurp any
business, commercial, investment, financial, strategic, or other opportunity of,
or relating to, the Company, or any opportunity or project of which Executive
became aware or on which Executive worked while employed by the Company or while
affiliated with the Company (including as an employee, officer, director,
manager, adviser, consultant, contractor, representative, agent or otherwise).

(c)    Notwithstanding anything in clause (a) above to the contrary, Executive
shall be permitted to solicit employees, consultants and contractors of the
Company (i) with whom Executive had pre-existing business relationships as of
the Effective Date or (ii) that regularly provide services to multiple clients.

5.    Acknowledgement. Executive hereby acknowledges that the limitations set
forth in Paragraphs 1 through 4 of this Agreement are fair and reasonable, and
will not prevent Executive from earning a livelihood after Executive leaves the
Company’s employ. Executive recognizes that these restrictions are appropriate
based on the special and unique nature of the services Executive has rendered
and will continue to render, the access to Confidential Information that
Executive has enjoyed and will continue to enjoy, the access to Company clients
that Executive has had and will continue to have as a result of Executive’s
employment and position with the Company, and the risks that the Company will
face absent such restrictions. Executive agrees that should Executive breach any
of the provisions of Paragraph 3 or Paragraph 4, above, the running of the
Restricted Period shall be tolled during the period of such breach.

6.    Remedy for Breach. Executive agrees that Executive’s breach or threatened
breach of any of the restrictions set forth in Paragraphs 1 through 4 of this
Agreement will result in irreparable and continuing damage to the Company
Parties for which there is no adequate remedy at law. Thus, in addition to the
Company’s right to arbitrate disputes hereunder, the Company Parties shall be
entitled to obtain emergency equitable relief, including a temporary restraining
order and/or preliminary injunction, in aid of arbitration, from any state or
federal court of competent jurisdiction, without first posting a bond, to
restrain any such breach or threatened breach. Such relief shall be in addition
to any and all other remedies, including the recovery of monetary damages,
attorneys’ fees, and costs, available to the Company Parties against Executive
for such breaches or threatened breaches. Upon the issuance (or denial) of an
injunction, the underlying merits of any dispute will be resolved in accordance
with the arbitration provisions of Section 10(e) of the Employment Agreement.

 

3



--------------------------------------------------------------------------------

7.    Arbitration. Except as provided in Paragraph 6 of this Agreement, the
parties irrevocably and unconditionally agree that any past, present, or future
dispute, controversy, or claim arising under or relating to this Agreement or
the Employment Agreement; arising under any federal, state, local, or foreign
statute, regulation, constitution, law, ordinance, or the common law (including
any law prohibiting discrimination, harassment or retaliation); or arising in
connection with Executive’s employment or affiliation or the termination
thereof; involving Executive, on the one hand, and any of the Company Parties,
on the other hand, including both claims brought by Executive and claims brought
against Executive, shall be submitted for resolution to binding arbitration as
provided in Section 10(e) of the Employment Agreement.

8.    Entire Agreement. This Agreement, together with the Employment Agreement,
replaces and supersedes any and all previous or existing agreements,
arrangements, or understandings, whether oral or written, between Executive and
any Company Entity relating to the terms and conditions of Executive’s
relationship with the Company Entities. Executive specifically acknowledges and
agrees that, notwithstanding any discussions or negotiations Executive may have
had with any of the Company Parties prior to the execution of this Agreement,
Executive is not relying on any promises or assurances other than those
explicitly contained in this Agreement and the Employment Agreement. This
Agreement and the Employment Agreement contain the entire agreement and
understanding of the parties with respect to the matters set forth herein, and
the terms and conditions of Executive’s employment.

9.    Amendments and Waivers. No provision of this Agreement may be amended
modified, waived, or discharged except as agreed to in a writing signed by both
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver thereof or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

10.    Headings/Drafting. The headings in this Agreement are included for
convenience of reference only and shall not affect the interpretation of this
Agreement. This Agreement shall be interpreted strictly in accordance with its
terms, to the maximum extent permissible under governing law, and shall not be
construed against or in favor of any party, regardless of which party drafted
this Agreement or any provision hereof. For purposes of this Agreement, the
connectives “and,” “or,” and “and/or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of a sentence or clause all
subject matter that might otherwise be construed to be outside of its scope, and
“including” shall be construed as “including without limitation.”

11.    Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH
JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OR
SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

4



--------------------------------------------------------------------------------

12.    Severability/Modification. If any provision of this Agreement is
determined to be unenforceable as a matter of governing law, an arbitrator or
reviewing court shall have the authority to “blue pencil” or otherwise modify
such provision so as to render it enforceable while maintaining the parties’
original intent to the maximum extent possible. Each provision of this Agreement
is severable from the other provisions hereof, and if one or more provisions
hereof are declared invalid, the remaining provisions shall nevertheless remain
in full force and effect.

13.    Survival. Executive acknowledges and agrees that Executive’s
confidentiality, non-disparagement, and other post-employment covenants set
forth in the Employment Agreement, remain in full force and effect in accordance
with their terms, and that Executive will comply with such covenants. Executive
also acknowledges and agrees that the terms of this Agreement shall survive the
termination of Executive’s employment with the Company.

14.    Third Party Beneficiaries. Each and all of the Company Parties are
intended to be, and are, third party beneficiaries of this Agreement and shall
be entitled to enforce this Agreement in accordance with its terms.

15.    Assignment. This Agreement may be assigned by the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such assigned party. Executive may not assign
Executive’s rights and obligations under this Agreement.

16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument. Facsimile, PDF, and other true and accurate copies
of this Agreement shall have the same force and effect as originals hereof.

 

Agreed to and accepted

this 31st day of July 2018

/s/ William Gallagher

William Gallagher

 

5